Citation Nr: 0410254	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  01-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

The propriety of the initial evaluations for degenerative disc 
disease, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran had active service from October 1942 to November 1945.  

This matter came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota.  In a series of rating decisions, beginning 
with the January 2000 rating decision, the RO granted service 
connection and assigned various ratings for the low back disorder, 
and ultimately assigned an effective date of November 11, 1945, 
for the award of service connection.  In July 2001, the Board 
remanded the matter for additional necessary consideration of the 
staged ratings.  The Board noted that the RO should consider the 
entire evaluation period, from 1945 to the present, when assigning 
the ratings.  

It is noted that the issue of a total rating based on 
unemployability due to service-connected disability was denied by 
the RO in the post-remand rating decision.  However, the veteran 
has not perfected an appeal of that determination, and it is thus 
not before the Board at the present time.

The Board remanded the issues that are the subject of this 
decision in July 2001.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to that Remand, the Board denied the veteran's appeal 
of the propriety of the initial evaluations for degenerative disc 
disease, L4-5 and L5-S1 in January 2003.  The veteran appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court) and in December 2003, pursuant to a Joint Motion 
for Remand, the Court issued an order that vacated that part of 
the Board decision that denied initial evaluations in excess of 10 
percent prior to August 7, 1996, in excess of 20 percent from 
August 7, 1996, to December 9, 1999, and in excess of 40 percent 
effective December 9, 1999, for degenerative disc disease L4-5 and 
L5-S1.  The Joint motion was based on deficiencies in compliance 
with the duty to notify as modified by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(VCAA) as well as in the duty to provide adequate reasons and 
bases in its decision with regard to its consideration of the 
applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Prior to August 7, 1996, the veteran's degenerative disc 
disease at L4-5, L5-S1, was manifested by complaints of painful 
motion equating to not more than mild symptoms of intervertebral 
disc syndrome or slight limitation of motion of the lumbar spine.

3.  From August 7, 1996, until December 9, 1999, the veteran's 
degenerative disc disease at L4-5, L5-S1, was manifested by 
complaints of painful motion and recurring sciatic neuropathy, 
equating to not more than moderate symptoms of intervertebral disc 
syndrome or moderate limitation of motion of the lumbar spine.

3.  As of December 9, 1999, the veteran's degenerative disc 
disease at L4-5, L5-S1, was manifested by not more than severe 
intervertebral disc syndrome, with recurring attacks and no more 
than intermittent relief, but without evidence of pronounced 
disease with little intermittent relief.

4.  There is no competent medical evidence of record showing 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months and no competent medical evidence 
of incomplete severe neuritis of the sciatic nerve with marked 
muscular atrophy. 

5.  The veteran's limitation of motion of the lumbar spine is 
manifested by 85 degrees of forward flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior 
to August 7, 1996, for degenerative disc disease, L4-5 and L5-S1, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DC) 
5293, 5292, 5295 (2003); 38 C.F.R. § 4.71a DC 5003, 5293 (2001); 
The United States Veterans' Administration Schedule for Rating 
Disabilities, DC 5003, 5292, 5293 (1945 Edition); The United 
States Veterans' Administration Schedule for Rating Disabilities, 
DC 1830 (1933 Edition).

2.  The criteria for an evaluation of 20 percent are met as of 
August 7, 1996, for degenerative disc disease, L4-5 and L5-S1; 
however, the criteria for an evaluation in excess of 20 percent 
are not met for that time period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Codes 5293, 5292, 5295 (2001).

3.  The criteria for an evaluation of 40 percent are met as of 
December 9, 1999, for degenerative disc disease, L4-5 and L5-S1; 
however, the criteria for an evaluation in excess of 40 percent 
are not met at any relevant time.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 8620 (2003); 68 Fed. Reg. 51454, 51456 
(August, 27, 2003) (to be codified at 38 C.F.R. § 4.71a DC 5235-
5243)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President signed 
into law the VCAA, which modified the VA's duty to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  With the exception of the amended provisions of 38 
C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. at 45,629.

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 38 U.S.C.A. § 
5103 are not applicable to issues arising from, or "downstream" 
from, the grant of service connection such as claims for an 
earlier effective date or disagreement with the initial rating of 
a newly service-connected disability.  See Vet. Aff. Op. Gen. 
Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions 
of the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).

Nevertheless, the VA's actions are in compliance with the mandate 
of the VCAA.  Here, the Board remanded the case and the RO sent 
two letters to the veteran regarding development in light of the 
VCAA.  A letter dated in August 2001 specifically requested that 
the veteran inform the RO of what treatment he received for his 
back condition since 1945, and also requested that he provide 
additional records, such as employment, educational or training 
records, which might reflect the nature and extent of his service-
connected back disability.  While this letter did incorrectly 
identify the benefit sought, it did correctly identify what 
evidence was sought by the RO in order to establish entitlement to 
increased staged ratings from the date of service connection in 
1945.  This letter, while less than clear due to the error, in 
combination with the previous supplemental statements of the case, 
the Board remand, and subsequent supplemental statements of the 
case, provided the veteran with sufficient information of what 
evidence is necessary to substantiate his claim.  

The veteran was clearly informed in an August 2001 letter from the 
RO that the VA would assist him to obtain any evidence identified 
by the veteran.  The letter noted correctly that it was still the 
veteran's responsibility to make sure the records are received.  
The VA has assisted him in obtaining all identified records, 
therefore, there is no further duty to specify what identified 
records would be provided by VA and what records he must gather.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Any records not 
identified by the veteran cannot be the subject of such a notice.  

Additionally, the Board sent the veteran a letter in October 2002 
informing him that the criteria for rating degenerative disc 
disease had changed during the course of his claim and that the 
Board intended to rely on the new regulations to decide his 
appeal.  The veteran did not respond to the letter, and the time 
period for response has passed.  

The Board notes the veteran's counsel submitted an undated letter 
and brief received in April 2004.  He noted that the veteran 
waived the 90 day period in which to enter additional evidence and 
argument.  He urged the Board to promulgate a decision in the 
veteran's case.  He did not note that there was any available 
evidence that had yet to be obtained by the veteran or on his 
behalf by VA.

The Board notes that the veteran has been afforded VA examinations 
and that all private records identified by the veteran have been 
obtained.  Although not required to do so under VAOPGCPREC 8-2003, 
the communications and actions by the VA meet the newly enhanced 
duty to assist set forth by the VCAA and the Board finds that no 
further development is needed.

II. Rating Issue

Law and Regulation

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  The average impairment as set 
forth in VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  Id.  
If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The appeal being from the initial rating(s) assigned upon awarding 
service connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on appeal, 
i.e., the ratings may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of the 
disability is the primary concern).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(a discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence).  In determining a rating 
for a disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations for 
rating that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, 
the Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

Rating Criteria

In evaluating a service-connected joint disability, VA must also 
consider functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and 
the rule against pyramiding in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater limitation of 
motion due to pain on use, including use during flare-ups.

The veteran's service-connected degenerative disc disease, L4-5, 
L5-S1, has been evaluated under Diagnostic Code (DC) 5293 
pertaining to intervertebral disc syndrome (IDS).  Upon the 
effective date of service connection for the veteran's back 
disorder, November 11, 1945, the Schedule for Rating Disabilities 
effective at that time, referred to as the "1933 Edition," did not 
contain a rating code specific to IDS.  See The United States 
Veterans' Administration Schedule for Rating Disabilities, pg. 25-
27 (1933 Edition).  DC 5293 was added to the rating code effective 
April 1, 1946, with the revision of the rating code referred to as 
the "1945 Revision."  See The United States Veterans' 
Administration Schedule for Rating Disabilities, DC 5293 (1945 
Edition).

Under the 1933 Edition, DC 1830, limitation of motion, lumbar, 
provided a 10 percent rating for slight, 20 percent for moderate, 
and 40 percent for severe.  The United States Veterans' 
Administration Schedule for Rating Disabilities, DC 1830 (1933 
Edition).

Effective April 1, 1946, DC 5293 was added to the Rating Schedule.  
At that time the code provided for a 60 percent rating for 
pronounced; with persistent sciatic neuritis with characteristic 
pain and demonstrable muscle spasm, absent tendo Achillis reflex, 
or other nerve pathology appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating was assigned for 
severe; recurring attacks, with intermittent relief.  A 20 percent 
rating was assigned for moderate, recurring attacks.  A 10 percent 
rating was assigned for mild, and postoperative, cured was 
assigned a noncompensable rating.  See The United States Veterans' 
Administration Schedule for Rating Disabilities, DC 5293 (1945 
Edition).

In March 1976 the nomenclature of the code was revised, comparison 
shows that no substantive changes were made.  See 41 Fed. Reg. 
11291,11296 (March 18, 1976).  DC 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, warrants a 40 percent rating.  Moderate 
intervertebral disc syndrome, with recurring attacks, warrants a 
20 percent rating.  Mild intervertebral disc syndrome is rated at 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Changes to this Diagnostic Code became effective September 23, 
2002.  They are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, rate at 60 percent;
With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, rate 
at 40 percent;
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, rate 
at 20 percent;
With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, rate 
at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 
22, 2002).

The veteran's IDS is manifested by neuropathy of the sciatic 
nerve.  Under DC 8620 neuritis of the sciatic nerve is rated at 80 
percent if resulting in complete paralysis of the nerve with 
symptomatology showing the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent disability rating is 
assigned with severe symptoms with marked muscular atrophy.  A 40 
percent rating is assigned with moderately severe symptoms.  A 20 
percent rating is assigned with moderate symptoms.  A 10 percent 
rating is assigned with mild symptoms.  38 C.F.R. § 4.124a DC 8620 
(2003).

The veteran was originally diagnosed with osteoarthritis of the 
spine.  As with IDS, there was no specific rating code assigned 
arthritis in the 1933 edition of the rating code.  The 1945 
edition of the code provided that under DC 5003 hypertrophic, 
degenerative arthritis or osteoarthritis was to be rated on 
limitation of motion of the joints affected assuming a minimum of 
10 percent rating for each major joint or group of minor joints 
affected by bone changes, swelling, muscle spasm on motion, or 
pain objectively demonstrated.  See The United States Veterans' 
Administration Schedule for Rating Disabilities, DC 5003 (1945 
Edition).

An explanatory paragraph on hypertrophic arthritis of the spine 
notes that with hypertrophic arthritis of the spine and pelvic 
joints, the same general characteristics of arthritis prevail, 
except for rather early limitation of spine motion; chest 
expansion and costovertebral articulations are not usually 
affected; referred pain is commonly called "intercostal neuralgia" 
and "sciatica"; when spurs on bodies of vertebrae impinge 
localized ankylosis may occur.  The succeeding paragraph on 
painful motion notes that sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  See The United States Veterans' 
Administration Schedule for Rating Disabilities, Para 24-25, pg. 
22 (1945 Edition).

Arthritis of the spine is currently rated pursuant to DC 5003, 
which provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.   38 C.F.R. § 4.71a, DC 
5003 (2003).

In the absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations	 a 20 
percent rating is assigned.  With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups a 10 
percent rating is assigned.  The 20 percent and 10 percent ratings 
based on X-ray findings will not be combined with ratings based on 
limitation of motion. The 20 percent and 10 percent ratings based 
on X-ray findings will not be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, inclusive.  Id. 

The limitation of motion regulations for the lumbar spine did not 
change from the effective date of the veteran's service connection 
until revisions effective September 26, 2003.  Slight limitation 
of motion was assigned a 10 percent disability rating.  Moderate 
limitation of motion was assigned a 20 percent rating.  Severe 
limitation of motion was assigned a 40 percent rating.  See 38 
C.F.R. § 4.71a DC 5292 (2003); The United States Veterans' 
Administration Schedule for Rating Disabilities, DC 5292 (1945 
Edition).

Effective September 2003, the Board notes that the Diagnostic 
Codes assigned to disorders of the spine were revised and 
renumbered from the 5290's to the 5240's.  Thus IDS is currently 
numbered 5243 rather than 5293.  All spinal disorders are now 
rated under a unified General Rating Formula for Diseases and 
Injuries 
of the Spine.  The new codes are as follows:

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 
5003) 
5243 Intervertebral disc syndrome

These revisions will be codified in the 2004 edition of the Code 
of Federal Regulations.  Under the General Rating Formula, 
unfavorable ankylosis of the entire spine is rated 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine is rated 50 percent disabling.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is rated 40 percent disabling.  Forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is rated 30 percent 
disabling.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is rated 20 percent 
disabling.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height is rated 10 
percent disabling.  See 68 Fed. Reg.  51454, 51456 (August, 27, 
2003).

Where the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See Karnas 
v Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board is generally required to review the rating criteria 
applicable during a given period only prospectively to determine 
the proper evaluation for the veteran's disability due to 
arthritis and intervertebral disc disease.  The effective date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.; Rhodan v. West, 12 
Vet. App. 55, 57 (1998).


Factual Background

The veteran's service entrance examination in October 1942 did not 
note any abnormality of the low back.  Service medical records 
show complaints of low back pain beginning in 1943.  

A May 1943 X-ray examination report of the lumbosacral spine 
showed the "lower dorsal lumbar vertebra osseous structure of the 
sacral region of the pelvis as observed on the negative which is 
of a pale quality, show[ed] no definite evidence of treatment 
either recent or old.  However, there [was] suggestion of a low 
grade arthritic change of right and left sacro-iliac synchondrosis 
extreme low grade, minor degree, especially of the right sacro-
iliac synchondrosis."

In November 1943, the veteran complained of pain in his left hip 
and buttocks radiating down his back and thigh.  He walked with a 
slight limp.  There were no findings on examination.  A December 
1943 notation records that he continued to complain of his left 
hip.

Hospitalization records from November and December 1944 for 
hepatitis with jaundice record complaints of occasional backache.  

A January 1945 X-ray examination report of both hips notes no bony 
injury or pathologic bone or joint changes.  The joint spaces were 
uniform in width and regular in outline.  There was no evidence of 
any peri-articular soft tissue calcifications.  

No musculoskeletal defects were noted on the veteran's separation 
examination in November 1945.  The neurological diagnosis was 
noted to be normal.

The veteran filed a claim for compensation for disability 
resulting service in December 1945.  Among other disabilities, he 
noted arthritis beginning in October 1944.  A rating decision 
dated in January 1946 did not address the veteran's claim for 
arthritis.

In August 1946, a further rating decision noted that service 
connection was denied for arthritis because it was not shown by 
the evidence of record.  At that time, the only medical evidence 
of record was the veteran's service medical records.

The claims folder contains no record of treatment for the 
veteran's low back between the veteran's separation from service 
and 1989.

No further communication was received by VA from the veteran 
regarding his back until an August 1992 claim for compensation or 
pension.  On that claim, he noted a back injury that occurred in 
1944 or 1945.

Private and VA treatment records dating from 1989 to 1992 show 
treatment for a variety of unrelated conditions including 
degenerative joint disease of the knees, a left total knee 
arthroplasty, bradycardia, chest pain, and coronary artery bypass.

A March 1992 history and physical examination taken in conjunction 
with hospitalization at Sioux Valley Hospital for coronary artery 
bypass grafting noted a wide variety of conditions in a report of 
history including controlled hypertension, peripheral vascular 
disease with right calf claudication, a distant history of peptic 
ulcer disease, left inguinal hernia repair, perirectal abscess 
drainage repair, bilateral degenerative joint disease of the knees 
with arthroplasty; significantly no history of low back pain or 
treatment was recorded.

In October 1992 the veteran submitted a note stating that he had 
been getting treatment for the last forty some years for his back.

The treatment records dated from 1989 to April 1991 included a 
statement from the veteran's chiropractor, KMJ, D.C., dated in 
October 1992.  Treatment records noted the veteran had a one-week 
history of pain into his left heel in August 1989.  In November 
1989, the chiropractor noted that the veteran did well but slowly 
returned when he lifted a heavy piece of wood.  In December 1989 
the chiropractor noted that no long range care was planned.  He 
felt that the veteran suffered from osteoarthritis combined with 
the occasional subluxation he suffered predisposed the veteran to 
spinal problems.  These would need to be addressed as the need 
arose.  In March 1990 the veteran was noted to have neck and knee 
soreness.  Treatment records dated in January 1991 and April 1991 
noted LBP, which the Board notes normally refers to low back pain.

The October 1992 statement by Dr. KMJ notes that the veteran had 
severe deterioration of the lumbar spine with intervertebral disc 
narrowing of L4-5.  Dr. KMJ opined that the condition was totally 
disabling and prevented the veteran from performing gainful 
employment.  Clinic records dated from 1989 through 1991 show 
complaints and treatment for cervical and low back pain.  

Records and a medical opinion from another chiropractor, RDK, D.C. 
include a statement dated in August 1999, in which Dr. RDK 
indicates that the veteran had grade 2 spondylolisthesis at L5, 
advanced and severe degenerative disc disease at L3-4, L4-5, and 
L5-S1.  There was fusion at L3-4 and facet arthrosis at L3-5.  
Based on these advanced disease findings, Dr. RDK opined that the 
arthritis began early in the veteran's life.  

The veteran underwent VA examination in December 1999.  It was 
noted that the veteran, a World War II combat veteran, reported a 
history of developing low back pain while digging foxholes in 
Italy during the war.  The examiner noted that this was consistent 
with an entry in the service medical records for a day in May 1943 
when back pain was noted.  During the 1999 examination, the 
veteran complained of stiffness and loss of range of motion of the 
low back.  He noted right lower extremity radiculopathy.  He had a 
history of two total knee replacements.  Examination disclosed 
peripheral pulses 2/4 and symmetrical at the radial, 1/4 posterior 
tibialis arteries bilaterally, 2/4 dorsalis pedis arteries 
bilaterally.  The right lower extremity was somewhat shorter than 
the left.  There were compensatory spinal curves.  There was 
tenderness in the lumbar area.  Range of motion included flexion 0 
to 55 degrees active and to 70 degrees passive.  Extension was 
from 0 to 12 degrees with pain.  Lateral flexion 0 to 14 right 
side, 0 to 26 left.  Rotation was left to 35 degrees, right to 21 
degrees.  Reflexes were 1/4 in the patellar and Achilles tendons.  
The right side lower extremity displayed sensory deficit.  
Strength was essentially normal in the hip and knee but reduced in 
the right lower leg and foot.  The veteran was unable to balance 
on the right foot.  The assessment included degenerative disc 
disease L4-5, L5-S1, symptomatic since November 1943.  

Additional records from Dr. KMJ date from September 1997 through 
September 2001.  These show frequent treatment for upper, mid and 
low back pain.  Similarly, treatment records from Dr. RDK show 
complaints and ongoing treatment dated from August 1996 through 
July 2000.  

The veteran was afforded an additional VA examination in December 
2001.  At that time, the examiner noted that review of the claims 
folder, as well as review of the computerized VA treatment records 
from the Sioux Falls medical center, was accomplished.  The 
veteran reported that he received chiropractic treatments for back 
pain.  These were noted to date from 1996 and to document a first 
segment sacral subluxation.  Current pain was located in the low 
midline of the back and in the area of the tailbone.  The pain was 
noted to be episodic in nature, increasing to an 8 or 9 out of ten 
every two to three weeks.  Activities precipitating increased pain 
included walking a 1/2 mile, shoveling snow, lifting and bending.  
Treatment was with heat, ice and over-the-counter pain 
medications.  He also treated the pain with chiropractic care when 
and if needed, as reflected in the treatment records.  The right 
leg was numb.  He had pain and stiffness in the back, usually in 
the morning.  He usually had to get up and move to avoid 
stiffness.  He could currently mow his grass for about 1/2 hour to 
45 minutes at a time.  He was fearful of picking up rocks or 
lifting too much weight, because this could precipitate an 
exacerbation of symptoms.  

Examination revealed mild paraspinal tenderness in the lumbosacral 
area.  Straight leg raise was negative at 90 degrees.  Range of 
motion was 0 to 85 degrees flexion, 0 to 20 degrees extension.  
Lateral flexion was 0 to 20 degrees both left and right.  There 
was no pain on range of motion.  Neurologic examination was 5 out 
of 5 throughout.  The right great toe was numb.  The rest of the 
examination was normal.  The diagnosis was degenerative disc 
disease of the lumbar spine with secondary pain and neurological 
symptoms.  The examiner opined there was an additional 10 percent 
loss of function secondary to the increased pain during flare-ups.  
The veteran was considered to be able to work despite the flare-
ups, but it was felt he should avoid heavy lifting.  

Analysis

Initially, the Board notes that the veteran's representative 
argues that there is no evidence in the claims folder that the 
veteran was ever notified of the 1945 and 1946 decisions.  The 
Board must disagree; absent affirmative evidence to the contrary, 
there is a presumption, despite the lack of a copy a specific 
letter notifying the veteran, that the veteran was notified of 
these rating decisions.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(regarding presumption of regularity).

Staged Ratings

From the veteran's separation from service in November 1945 to 
April 1946 the veteran's low back disability must be rated under 
the 1933 Edition of the rating schedule.  As noted above, the 
disability would be rated under DC 1830 for limitation of motion.  
Based upon the available evidence there was no limitation of 
motion of the lumbar spine at that time.  The only reported 
symptoms were low back and pain radiating to the leg.  Thus the 
evidence does not support a compensable rating from the period of 
November 1945 to April 1946.  The Board notes that the veteran is 
however currently rated at 10 percent for that period.

Effective April 1946, the veteran's low back disorder may be rated 
under DC 5293.  The Board notes that the evidence of record shows 
one instance supported by competent medical evidence of sciatic 
radiculopathy.  This occurred in November 1943 during the 
veteran's period of service.  The Board is unable to find that a 
single instance of radiculopathy constitutes anything more than 
mild IDS, warranting a 10 percent rating under the 1945 edition.  
There is no competent medical evidence of a recurrence for more 
than forty years.  While the veteran has submitted a statement 
that he sought treatment for forty years for such symptoms, there 
is no evidence in the record to support that statement.  In fact, 
the earliest chiropractic records, dating from 1989, do not 
describe symptoms consistent with IDS, indeed the chiropractor 
diagnosed only osteoarthritis with occasional subluxation.  
Likewise, while undergoing cardiac surgery no mention of symptoms 
of IDS was noted during the physical examination, while several 
other diseases and disorders unrelated to the cardiac surgery were 
noted, including musculoskeletal and gastrointestinal disorders.  
The evidence simply does not support a finding of pronounced 
symptomatology, in the veteran's case the sciatic neuritis is not 
shown to be persistent with little intermittent relief, as argued 
by the veteran's representative.  The evidence does not support a 
finding of recurring attacks of such symptomatology to support a 
rating greater than 10 percent under DC 5293 until August 7, 1996.

To find otherwise would be speculative and not based upon 
competent medical evidence.  It is now well settled that in its 
decisions, the Board may not rely upon its own unsubstantiated 
medical opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

In the alternative, under the 1945 edition, arthritis of the spine 
was rated on limitation of motion.  Review of the contemporaneous 
medical evidence does not demonstrate any limitation of motion in 
the spine, rather shows only complaints of pain and apparent 
sciatic neuritis noted during service.  The Board notes that a 
minimum 10 percent rating is appropriate under DC 5003 as a major 
joint affected by arthritis.  Based upon the explanatory 
paragraphs including sciatic neuritis as an expected symptom of 
arthritis of the spine, the Board finds that a 10 percent rating 
under DC 5003 includes the symptomatology assumed to be sciatic 
neuritis noted once during service.

The only competent medical evidence available that shows the 
existence of a low back disorder prior to the veteran's 
chiropractic treatments in 1989 are the veteran's service medical 
records.  While the veteran has reported that he sought treatment 
for his low back during the intervening forty years, he has 
provided no information regarding the specifics of that treatment.  
Thus, there is no objective evidence of increased limitation of 
motion in the veteran's spine.

Further, as to the period prior to December 9, 1999, the Board 
finds that a 20 percent rating, and no more, is warranted for the 
period beginning August 7, 1996, but no earlier, continuing up to 
December 9, 1999.  In September 1990, the veteran reported in 
connection with VA treatment for chest pain that, "I can bale hay 
if work into it slow."  Moreover, prior to August 7, 1996, when 
the veteran reported increased low back pain and sciatica from 
working on his tractor, there were no pertinent findings.  As 
noted above, the veteran's private chiropractor found only 
osteoarthritis and occasional subluxation as the source of the 
veteran's low back problems in 1989.  The record does not show 
treatment for the many years between service and August 1996.  
Again, the Board finds that the veteran's complaints for the time 
period prior to August 1996 amount to no more than mild 
intervertebral disc syndrome, warranting no more than a 10 percent 
rating.  

However, as of August 7, 1996, the veteran's complaints and the 
findings do support a finding of moderate disease, with recurring 
attacks.  The treatment records do not indicate that the disease 
was severe, or that there was little intermittent relief between 
attacks at any time prior to December 9, 1999.  There is no more 
than moderate intervertebral disc disease shown, with recurring 
attacks in this time period.  See 38 C.F.R. § 4.71a, DC 5293.  

The veteran's service-connected lumbar spine disability is 
manifested by signs and symptoms consistent with a 40 percent 
evaluation as of the December 1999 VA examination, but not at any 
time prior to that examination.  That is, there are severe 
symptoms such as pain as described in the 1999 and 2001 
examinations, and there is intermittent relief.  However, while 
there is severe disease, as described in both examinations, there 
is an absence of pronounced disease that would leave room for 
little intermittent relief.  While the evidence does show 
recurring symptoms compatible with neuropathy, i.e. characteristic 
pain and sciatic neuropathy, there is no objective evidence that 
the symptoms the veteran experiences are persistent with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.  In this 
regard, the Board observes that the examinations showed that the 
veteran was still able to perform considerable physical activity 
despite the symptoms, even considering the flare-ups which the 
2001 examiner suggested decreased the functional limitation an 
additional 10 percent.  Moreover, while the veteran demonstrated 
reduced range of motion on the examinations, he also reported 
relief from pain and symptoms under his current treatment plan.  
Thus, while the symptoms are significant, the frequency described 
and shown by treatment records shows that they most closely 
approximate the criteria for the 40 percent rating as opposed to 
the 60 percent rating under DC 5293.  The evidence clearly shows 
that the veteran experiences more than "little intermittent 
relief" as is necessary for a 60 percent disability rating.  

Further, no other code would provide an additional or higher 
rating for the time period dating from December 1999.  See 38 
C.F.R. § 4.71a, DC's 5292, 5295, 5286, 5289.  As to DC 5286 and DC 
5289, there is an absence of marked deformity or unfavorable 
ankylosis.  

As to the period of time covered by the new IDS criteria effective 
in September 2002, forward, the Board notes that the most recent 
examination and the reported manifestations reflect that there are 
insufficient incapacitation episodes as well as insufficient 
orthopedic and/or neurological abnormality to support a higher 
rating.  Incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 months 
are not shown.  Neurologic examination was 5 out of 5 throughout, 
with only the right great toe being numb.  There is no evidence of 
paralysis of the sciatic nerve to such a degree that would allow 
for a higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8620 (2001).  The evidence does not show incomplete severe 
paralysis with marked atrophy or complete paralysis of the sciatic 
nerve with foot dangling and dropping, no active movement possible 
of muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  The veteran has not demonstrated or described, nor 
does the evidence suggest, manifestations of this degree of 
severity.

Finally, as to the period of time covered by the new General 
Rating Formula for Diseases and Injuries of the Spine, the 
veteran's IDS could be rated pursuant to DC 5242 for 
osteoarthritis of the spine.  The record shows that during this 
period range of motion was from 0 to 85 degrees of flexion, 0 to 
20 degrees of extension, with lateral flexion from 0 to 20 degrees 
both left and right.  There was no pain on range of motion and 
neurologic examination was 5 out of 5 throughout.  The right great 
toe was noted to be numb.  Application of the General Rating 
Formula results in a 10 percent disability rating because the 
veteran has 85 degrees of forward flexion of the thoracolumbar 
spine.  No symptoms of abnormal gait, abnormal spinal contour have 
been noted on examination.

The record contains probative evidence that the veteran's low back 
disability has been manifested by limitation of motion.  The Board 
observes that the Court has held that an increased rating may be 
assigned for additional limitation of motion resulting from 
functional impairment.  DeLuca v. Brown, 8 Vet. App. at 205; 38 
C.F.R. §§ 4.40, 4.45. Thus, the Board has carefully reviewed the 
record in this regard.

In this case, the record shows that the veteran has experienced 
symptoms such as pain and pain on motion, productive of functional 
loss. The Board finds that the objective evidence of record 
corresponding to the different periods in the veteran's staged 
rating, do not contain probative evidence that the veteran's low 
back disability impaired him to the extent that he had the 
equivalent of moderate limitation of motion prior to 1996, such 
that a rating in excess of 20 percent rating would be warranted, 
or severe limitation of motion prior to 1999 such that a 40 
percent rating would be warranted.  The evidence of record shows 
no objective evidence of deficits in strength, evidence of disuse, 
and the like.  The veteran between his exit from service and 
approximately 1990 pursued a career in farming and reported 
activity on VA examination is substantial.  

Based on the foregoing, the Board finds the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59, 
greater than 10 percent for the period from November 1945 to 
August 1996, greater than 20 percent for the period from September 
1996 to December 1999, and greater than 40 percent thereafter.  
The currently assigned 10, 20, and 40 percent staged ratings are 
based on the veteran's complaints of pain and limited motion and 
include consideration of periodic flare-ups. The Board finds that 
the veteran has evidenced no additional manifestations not already 
contemplated in these ratings, such as atrophy, swelling or 
deformity.  Therefore, higher ratings for the aforementioned 
periods of time, based on 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
not warranted.

The Board has fully applied provisions of the VA's Schedule for 
Rating Disabilities.  In addition, the Board will consider whether 
the disability at issue warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected lumbar spine disorder has markedly interfered with his 
employment status beyond that interference contemplated by the 
assigned evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001).  


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease, L4-5 and L5-S1, is denied prior to August 7, 1996; an 
evaluation in excess of 20 percent is denied prior to December 9, 
1999, and while an evaluation of 40 percent is assigned effective 
December 9, 1999, an evaluation in excess of 40 percent is denied 
at any relevant time.  




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



